Citation Nr: 0712187	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of overpayment of $13,406 
in VA non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.

This appeal arises from a November 2002 RO letter to the 
veteran informing him that he had been overpaid $13,406 in VA 
non-service-connected disability pension benefits.  


FINDINGS OF FACT

1.  The veteran was awarded a permanent and total rating for 
VA non-service-connected disability pension benefits in a 
March 1999 RO decision, effective as of December 1998.

2.  Retroactive termination of this VA non-service-connected 
disability pension benefits, based on receipt of income from 
the Social Security Administration (SSA) that included a one-
time lump sum retroactive payment, resulted in an overpayment 
of $13,406 in VA benefits to the veteran.

3.  The circumstances do not show that the veteran engaged in 
fraud, misrepresentation, or bad faith with regard to 
reporting SSA income.

4.  Recovery of the overpayment would produce an undue 
hardship on the veteran, would defeat the purpose of the 
benefits in question, would be inequitable toward a veteran 
with distinguished service to the United States, and does not 
necessarily reflect fault involving the delay in reporting 
SSA income, given the veteran's medical situation.


CONCLUSION OF LAW

The criteria for waiver of recovery of $13,406 of an 
overpayment of VA non-service-connected disability pension 
benefits are met.  38 U.S.C.A.§ 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

However, these notice provisions do not apply in waiver cases 
because special notice provisions under Chapter 53 of Title 
38 of the United States Code apply to the statutory right to 
request waiver of recovery of indebtedness.  38 U.S.C.A. 
§ 5302; see Barger v. Principi, 16 Vet. App. 132 (2002).  VA 
must inform the affected individual of the exact amount of 
the debt, the collection methods to be employed, his or her 
rights and remedies (including the rights to dispute the debt 
or the amount of the debt; to request a waiver; to request a 
hearing; and to appeal the underlying debt).  38 C.F.R. § 
1.911.

Moreover, in light of today's resolution of this appeal that 
is fully favorable to the veteran, the Board need not discuss 
whether notice to the veteran was adequate.  Since the 
decision is fully favorable, any errors in terms of timing or 
content of notice to the veteran are harmless.  

The veteran's request for a waiver of recovery of the 
overpayment focuses primarily on grounds for the waiver, not 
on the validity of the debt.  However, he has written that VA 
considered an incorrect amount received from a particular 
source, which was a factor in the determination that he had 
received an overpayment arising from his non-service-
connected VA pension benefits.  If the appellant asserts the 
invalidity of a debt, the matter of whether the overpayment 
was properly created must be addressed before a claim for 
waiver of an overpayment may be adjudicated.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991); see VAOGCPREC 6-98 
(Apr. 24, 1998) (cited 63 Fed. Reg. 31,264 (1998)).

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or non-
service-connected disability, or to a surviving spouse or 
child of a veteran because of the non-service-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq.

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income or when his or her marital or dependency status 
changes.  38 C.F.R. § 3.660.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
Pension benefits are paid at the maximum annual pension rate 
(MAPR) reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) 
(vi), 3.23(a), (b), (d) (4).

In this case, the veteran was awarded a permanent and total 
rating for non-service-connected VA pension benefits in a 
March 1999 RO decision, effective as of December 1998.  An 
April 1999 VA letter notified the veteran of this award.

In October 2002, VA obtained information regarding the 
veteran's receipt of income from the Social Security 
Administration (SSA).  In particular, VA learned that the 
veteran had received a lump sum award from SSA in addition to 
his prospective monthly benefits award.  

Consequently, in November 2002, VA informed the veteran that 
it was terminating the veteran's payments under his non-
service-connected disability pension as of June 1, 2001, 
because of the income received from SSA.  In a separate 
letter, VA informed the veteran that the amount of the 
overpayment created by this retroactive termination was 
$13,406.  

The Board now turns to the substance of the veteran's request 
for a waiver of recovery of the overpayment of $13,406 in 
non-service-connected VA pension benefits.

Waiver of recovery of any indebtedness is precluded if any 
one of the following elements is found to exist: (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.

VA has defined "fraud" as "[a]n act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by [VA] (except laws relating to 
insurance benefits)."  38 C.F.R. § 3.901(a) (2006).  VA has 
also defined "fraud" as "an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining . . . 
eligibility for [VA] benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits."  38 C.F.R. 
§ 3.1(aa)(2) (2006).     

"Bad faith" involves unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences; and 
results in a loss to the government.  38 C.F.R. § 
1.965(b)(2); see Richards v. Brown, 9 Vet. App. 255 (1996).

Based on the available documents in the claims folder, the 
Board does not conclude that there was fraud, 
misrepresentation, or bad faith in this case.  It appears 
that the veteran received a retroactive check from SSA in May 
2001.  It also appears that VA learned of this SSA award and 
payment in October 2002.  However, the veteran has stated 
that he informed VA of the SSA award; he has stated that he 
"told VA at [L]exington when [he] got [his] Social 
security."  This apparently refers to a VA medical facility 
in Lexington, Kentucky.  In any event, the Board finds that 
veteran's statement about having attempted to inform VA to be 
credible.  In light of these circumstances, where there is at 
the very least a question as to the timing and information 
provided, the Board cannot find that the veteran committed 
fraud, misrepresentation, or bad faith with regard to 
reporting his SSA income.  
 
However, that does not end the inquiry.  Where bad faith, 
misrepresentation, and fraud are not shown, the Board must 
consider if recovery of the overpayment would be against 
equity and good conscience.  If collection of the debt is 
found to be against the standards of equity and good 
conscience, recovery of the overpayment must be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.

In making this determination, the Board must consider a list 
of elements (which is not intended to be an all-inclusive 
list); the list of elements is as follows:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the 
debtor against VA fault.

3.  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of these specifically enumerated elements.

VA's definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt."  Veterans Benefits Administration Circular 
20-90-5 (Feb. 12, 1990).  Fault should be considered relative 
to the degree of control the claimant had over the 
circumstances leading to overpayment.

If control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2006).

But at the same time, the veteran appears to have been 
undergoing significant medical treatment for various 
conditions.  Thus, the Board is understanding as to perhaps 
any minor delays in reporting the SSA income in question.

The veteran has primarily argued that he would not be 
unjustly enriched by waiver of the recovery of the 
overpayment, but that recovery of the overpayment would 
impose an undue financial hardship on him.

According to an April 2003 financial status report, the 
veteran reported that his monthly expenses exceeded his 
monthly income by about $130.  He also reported having very 
minimal amounts in cash and only two very old cars.  
Ultimately, this indicates that the veteran's financial 
status is very precarious and that, as is, he is unable to 
meet his monthly expenses alone.  As a result, recovery of 
the overpayment of the large sum of $13,406 would effectively 
be excessively punitive.

The Board also finds compelling the veteran's distinguished 
service in the Army, which included duties in the infantry 
and in aircraft maintenance.  His service included service in 
the Republic of Vietnam during the Vietnam War, for which he 
received numerous awards and medals, including the Combat 
Infantryman Badge, the Vietnam Service Medal, and an Air 
Medal (for "participating in sustained aerial flight, in 
support of combat ground forces" in August 1969 while in 
Vietnam, "in more than twenty-five aerial missions over 
hostile territory").  The veteran's meritorious service is a 
factor that the Board finds useful in that it speaks highly 
of the veteran's character and of his distinguished service 
to this country.  Although the regulation does not 
specifically mention such factors, the regulation in fact 
makes clear that the list of factors is not an exclusive 
list.  The Board's consideration of the unlisted factors 
(such as the veteran's distinguished service) is integral to 
a determination that waiver of recovery of the overpayment is 
actually not against "equity and good conscience."  Such 
consideration reflects a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
Board's decision to grant a waiver of recovery of the 
overpayment is ultimately a fair decision, given the 
veteran's distinguished service.  To find otherwise would 
defeat the purpose of providing pension benefits to those 
veterans of a period of war, such as this particular veteran, 
who are permanently and totally disabled.    

In sum, in balancing the equities, the Board concludes that 
waiver of recovery of the overpayment of $13,406 in VA non-
service-connected disability pension benefits (1) is not 
barred by fraud, misrepresentation, or bad faith; and (2) is 
actually supported by "equity and good conscience."  


ORDER

Waiver of recovery of the overpayment of $13,406 in VA non-
service-connected disability pension benefits is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


